In his motion for rehearing appellant criticizes the statement in the original opinion as follows: "It will thus be seen that a defense against a milder attack is not anticipatory and does not authorize the use of the appearance of danger as evidenced by acts coupled with words as is done in the previously herein quoted statute relative to a more serious attack." The quoted statement seems to be in harmony with the rule announced in Bryant v. State, 100 S.W. 371, from which we take the following: "Article 677 (now article 1224) authorizes self-defense as against a nonfelonious assault, and that is where the attack is of a violent character, and in such case self-defense is only allowable while the person killed is in the very act of making such unlawful and violent attack. As we understand by this, it does not authorize a killing when the *Page 226 
party is about to attack, or is doing some act preparatory to the attack, but he must be then making such unlawful and violent attack."
See also Jones v. State, 69 S.W.2d 65.
After re-examining appellant's contentions we are constrained to adhere to the conclusions expressed in the original opinion.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.